[Cite as State v. Sturgell, 2021-Ohio-2432.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
          Plaintiff-Appellee                        :   Appellate Case No. 28931
                                                    :
 v.                                                 :   Trial Court Case No. 2020-CRB-1799
                                                    :
 JOSEPH STURGELL                                    :   (Criminal Appeal from Municipal Court)
                                                    :
          Defendant-Appellant                       :
                                                    :

                                               ...........

                                               OPINION

                               Rendered on the 16th day of July, 2021.

                                               ...........

AMY B. MUSTO, Atty. Reg. No. 0071514, Assistant Prosecuting Attorney, City of Dayton
Prosecutor’s Office, 335 West Third Street, Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

SAMANTHA L. BERKHOFER, Atty. Reg. No. 0087370, 202 North Limestone Street, Suite
250, Springfield, Ohio 45503
      Attorney for Defendant-Appellant

                                               .............




WELBAUM, J.
                                                                                         -2-


       {¶ 1} Defendant-appellant, Joseph Sturgell, appeals from his conviction in the

Dayton Municipal Court after the court found him guilty of one count of domestic violence

and one count of assault. In support of his appeal, Sturgell contends that his conviction

for domestic violence was not supported by sufficient evidence. For the reasons outlined

below, Sturgell’s judgment of conviction will be affirmed.



                           Facts and Course of Proceedings

       {¶ 2} On June 3, 2020, Sturgell was charged by complaint with one count of

domestic violence in violation of R.C. 2919.25(A) and one count of assault in violation of

R.C. 2903.13(A). Both counts were charged as misdemeanors of the first degree. The

charges stemmed from allegations that on May 30, 2020, Sturgell severely beat his

girlfriend under the Washington Street Bridge in Dayton, Ohio, while they were arguing

about Sturgell’s drug use.     Sturgell pled not guilty to the charges and the matter

proceeded to a bench trial.

       {¶ 3} Sturgell’s girlfriend, the victim, was the only witness who testified at trial.

The victim testified that at the time of the incident in question, she and Sturgell had been

in a romantic relationship for one and a half years. Although the victim and Sturgell were

homeless, the victim testified that she and Sturgell “lived together every place that

[they’ve] been.” Trans. (Sept. 8, 2020), p. 4-5. The victim also testified that she and

Sturgell had lived in a lot of different places together, including “Gordon, Ohio and then

Indiana, and then here in Dayton.” Id. at 5. The victim further testified that she and

Sturgell helped take care of each other, provided for each other, and had a sexual

relationship.
                                                                                           -3-


       {¶ 4} Continuing, the victim testified that while living in Dayton, she had been

residing in a homeless shelter whereas Sturgell had been residing under the Washington

Street Bridge (“the bridge”). Even though she was at the homeless shelter, the victim

testified that she spent every day with Sturgell at the bridge where she and Sturgell

continued their domestic relationship. The victim testified that on May 30, 2020, she

went to the bridge and spoke with Sturgell about him coming to live with her at the shelter.

Sturgell, however, told the victim that “he was not going to come back in the shelters.”

Id. at 10. The victim testified that Sturgell “was choosing other things” such as “drugs

and things like that” over living in the shelter. Id. at 9.

       {¶ 5} As the victim and Sturgell were discussing this matter, the victim testified that

she sprayed her perfume, which “just set [Sturgell] off.” Id. at 10. The victim testified

that in response to her spraying her perfume, Sturgell punched her on the left side of her

head causing her to “hit the concrete, underneath.” Id. at 11. The victim testified that

Sturgell then continued to punch her in the face so hard that “he ripped [her] skin away

from [her] dentures on the bottom” causing her to “[bleed] everywhere.” Id. The victim

also testified that she and Sturgell argued with each other for the next three hours while

Sturgell continued to punch her, as well as kick and smack her.

       {¶ 6} The victim testified that she eventually got away from Sturgell and went back

to the homeless shelter. When the victim arrived at the shelter, the shelter called for

medical assistance and contacted the police. The responding police officer took multiple

photographs of the victim’s injuries while the victim was being treated at the hospital.

The photographs were identified by the victim at trial and admitted into evidence. See

State’s Exhibits 1(A) through 1(J). The photographs depict scratches, bruising, and
                                                                                            -4-


swelling on the victim’s head, face, arms, and hands.            The victim testified that she

suffered traumatic brain injury and nerve damage as a result of Sturgell’s beating her.

The victim also testified that she was still in pain at the time of trial.

       {¶ 7} Following the victim’s testimony, the State rested its case. The defense then

moved for an acquittal on the domestic violence charge under Crim.R. 29. The trial court

overruled the Crim.R. 29 motion and ultimately found Sturgell guilty of both domestic

violence and assault. After announcing its verdict, the trial court scheduled the matter

for a sentencing hearing. At the sentencing hearing, the trial court ordered Sturgell to

serve 180 days in jail with 10 days suspended and 30 days of credit for time served. For

the remaining 140 days, the trial court ordered Sturgell to serve 90 days in jail and 50

days on house arrest via the electronic home detention program. The trial court also

ordered Sturgell to serve one year of basic, supervised probation, as well as to undergo

a drug and alcohol evaluation, to complete the Stop the Violence program, and to have

no contact with the victim.

       {¶ 8} Sturgell now appeals from his conviction, raising a single assignment of error

for review.



                                    Assignment of Error

       {¶ 9} Under his sole assignment of error, Sturgell contends that his conviction for

domestic violence was not supported by sufficient evidence because the State failed to

present evidence establishing that the victim was a “family or household member” as

defined under R.C. 2919.25. We disagree.

       {¶ 10} “A sufficiency of the evidence analysis reviews whether, as a matter of law,
                                                                                          -5-


the evidence is adequate to support the fact finder’s verdict.” State v. Cosby, 2d Dist.

Montgomery No. 28395, 2020-Ohio-510, ¶ 5, citing State v. Mattox, 2018-Ohio-992, 108

N.E.3d 1139, ¶ 23 (2d Dist.). “When reviewing a claim as to sufficiency of evidence, the

relevant inquiry is whether any rational factfinder viewing the evidence in a light most

favorable to the state could have found the essential elements of the crime proven beyond

a reasonable doubt.” (Citations omitted.) State v. Dennis, 79 Ohio St.3d 421, 430, 683

N.E.2d 1096 (1997). “The verdict will not be disturbed unless the appellate court finds

that reasonable minds could not reach the conclusion reached by the trier-of-fact.”

(Citations omitted.) Id.

       {¶ 11} Sturgell is challenging his conviction for domestic violence under R.C.

2919.25(A), which provides that: “No person shall knowingly cause or attempt to cause

physical harm to a family or household member.” A “family or household member” is

defined, in relevant part, as “a spouse, a person living as a spouse, or a former spouse

of the offender” who “is residing or has resided with the offender.”                    R.C.

2919.25(F)(1)(a)(i). A “person living as a spouse” is defined as “a person who is living

or has lived with the offender in a common law marital relationship, who otherwise is

cohabiting with the offender, or who otherwise has cohabited with the offender within five

years prior to the date of the alleged commission of the act in question.”              R.C.

2919.25(F)(2).

       {¶ 12} Sturgell contends that the evidence presented at trial failed to establish that

he and the victim “cohabited” during their relationship and that, because of this, the victim

could not be considered a “person living as a spouse” for purposes of being a “family or

household member” under R.C. 2919.25. On several occasions, however, this court has
                                                                                          -6-


indicated that “[t]he burden of establishing cohabitation is not substantial.”      State v.

Colter, 2d Dist. Montgomery No. 17828, 2000 WL 282301, *2 (Mar. 17, 2000); State v.

Woullard, 158 Ohio App.3d 31, 2004-Ohio-3395, 813 N.E.2d 964, ¶ 73 (2d Dist.); State

v. White, 2d Dist. Montgomery No. 25792, 2014-Ohio-1446, ¶ 14. We have explained

that when “determining issues such as whether two persons had cohabited for purposes

of R.C. 2919.25(F)(2), ‘courts should be guided by common sense and by ordinary human

experience.’ ” Woullard at ¶ 73, quoting State v. Young, 2d Dist. Montgomery No. 16985,

1998 WL 801498, *3 (Nov. 20, 1998).

       {¶ 13} In State v. Williams, 79 Ohio St.3d 459, 683 N.E.2d 1126 (1997), the

Supreme Court of Ohio held that:

              [T]he essential elements of “cohabitation” are (1) sharing of familial

       or financial responsibilities and (2) consortium. * * * Possible factors

       establishing shared familial or financial responsibilities might include

       provisions for shelter, food, clothing, utilities, and/or commingled assets.

       Factors that might establish consortium include mutual respect, fidelity,

       affection, society, cooperation, solace, comfort, aid of each other,

       friendship, and conjugal relations. These factors are unique to each case

       and how much weight, if any, to give to each of these factors must be

       decided on a case-by-case basis by the trier of fact.

Id. at 465.

       {¶ 14} In State v. Williams, 2d Dist. Clark No. 99 CA 72, 2000 WL 1475585 (Oct.

6, 2000), we applied the foregoing analysis to a factual scenario that is similar to the case

at bar. In doing so, we found that there was sufficient evidence of cohabitation and
                                                                                          -7-


affirmed the appellant’s domestic violence conviction. Id. at *3-4. In so holding, we

stated the following:

              During the course of their six or seven week relationship, Williams

       and Shortridge did not maintain a “traditional” lifestyle, and thus there were

       few of the “traditional” indicia of married life or cohabitation. For example,

       neither Williams nor Shortridge was employed, had a house or apartment,

       or owned a car.     They borrowed cars and moved from place to place

       according to their whims and which family member or friend would take

       them. Because they had no financial responsibilities, there was none of

       the usual evidence of shared financial responsibilities, such as paying rent

       or a mortgage together or on one another’s behalf. This is not to say,

       however, that there was no evidence of cohabitation. Williams had a place

       to live when he met Shortridge and invited her to join him in living there.

       Although the unit in question actually belonged to Williams’ other girlfriend,

       he provided housing for Shortridge when he asked her to live there with him,

       and she did so for one month.            For her part, Shortridge provided

       transportation for the couple by borrowing family members’ cars, and she

       testified that her grandmother had given her some money during that period,

       which she had used to buy food for herself and for Williams. Guided by

       common sense and ordinary human experience, the average person could

       have concluded from this evidence that Williams and Shortridge had shared

       their familial and financial responsibilities, insofar as they had any, and that

       Shortridge was a person living as Williams’ spouse for purposes of a
                                                                                           -8-


       domestic violence conviction.

(Citation omitted) Williams, 2d Dist. Clark No. 99 CA 72, 2000 WL 1475585 at *4.

       {¶ 15} The instant case is like Williams in that the victim and Sturgell did not have

a traditional lifestyle due to being homeless and therefore exhibited few of the traditional

indicia of married life or cohabitation. While there was no specific evidence of shared

financial responsibilities, the victim nevertheless testified that during their one-and-a-half

year romantic/sexual relationship, she and Sturgell took care of one another and provided

for one another. The victim also testified that she and Sturgell “lived together every place

that [they’ve] been,” including Gordon, Ohio; Indiana; and Dayton.          Trans. (Sept. 8,

2020), p. 4-5. Although the victim testified that Sturgell chose to live under a bridge in

Dayton while she stayed at a homeless shelter, the victim’s testimony indicated that she

spent every day at the bridge with Sturgell where they continued their domestic

relationship. Furthermore, the victim testified that as of May 29, 2020, Sturgell “was able

to come back into the shelter to live with her,” which indicates that Sturgell had lived with

the victim at the shelter at some point in time during their relationship.        (Emphasis

added.) Id. at 9.

       {¶ 16} When viewing the victim’s testimony in a light most favorable to the State,

a rational factfinder could conclude that the victim and Sturgell cohabited.          This is

because the victim’s testimony established that she and Sturgell lived and moved

together, spent every day together, took care of one another, and provided for one

another. When guided by common sense and ordinary human experience, these facts,

combined with the couple’s ongoing sexual relationship, could lead a rational factfinder

to conclude that the victim was “a person living as spouse” as that phrase is defined under
                                                                                      -9-


R.C. 2919.25(F)(2). Therefore, even under these non-traditional facts and circumstances,

we find the State presented sufficient evidence establishing the family-or-household-

member element of the domestic violence charge.

       {¶ 17} For the foregoing reasons, Sturgell’s sole assignment of error lacks merit

and is overruled.



                                      Conclusion

       {¶ 18} Having overruled Sturgell’s sole assignment of error, the judgment of the

trial court is affirmed.



                                    .............



TUCKER, P.J. and EPLEY, J., concur.



Copies sent to:

Amy B. Musto
Samantha L. Berkhofer
Hon. Mia Wortham Spells